 In the Matter of CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.,BROOKLYN EDISON COMPANY, INC., NEW YORK AND QUEENS ELEC-TRIOLIGHT AND POWER COMPANY, WESTCHESTER LIGHTING COM-PANY, THE YONKERS ELECTRIC LIGHT AND POWER COMPANY, NEWYORK STEAM CORPORATION, AND CONSOLIDATED TELEGRAPH ANDELECTRICAL SUBWAY COMPANYandAMALGAMATED UTILITY WORK-ERS AFFILIATED WITH UTILITY WORKERS ORGANIZING COMMITTEE,C. I. O.In the Matter Of CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.,BROOKLYN EDISON COMPANY, INC., NEW YORK AND QUEENS ELEC-TRIC LIGHT AND POWER COMPANY, WESTCHESTER LIGHTING COM-PANY, THE YONKERS ELECTRIC LIGHT AND POWER COMPANY, NEWYORK STEAM CORPORATION, AND CONSOLIDATED TELEGRAPH ANDELECTRICAL SUBWAY COMPANYandINTERNATIONALBROTHER-HOOD OF ELECTRICAL WORKERS, INTERNATIONAL BROTHERHOOD OFELECTRICALWORKERS, LOCAL UNIONS Nos. B-825, B-826, B-828,B-829, B-830, B-832 AND B-839, A. F. OF L.Cases Nos.R-1739 and R-1710CERTIFICATION OF REPRESENTATIVESJuly 11, 1940On March 2, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections,' andon March 18, 1940, an Amendment to Direction of Elections '2 intheseproceedings.Pursuant to the Direction of Elections, asamended, elections by secret ballot were conducted on April 4 andApril 5, 1940, under the direction and supervision of the RegionalDirector for the Second Region (New York City). On April 25,1940, the Regional Director, acting pursuant to Article III, Section 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended, issued and duly served upon the parties an Election121 N L.R B. 65.2 21 N. L R B 88 In the Amendment to Direction of Elections the Boardgrantedthe request of the International Brotherhood of Electrical Workers,affiliatedwith theAmerican Federation of Labor,to withdraw from participation in said elections25 N. L. R. B., No. 39294 CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.295Report.As to the balloting and its results, the Regional Directorreported as follows :UnitI: (April 1, 1940, Election)Total Number Eligible to Vote________________________ 18, 348Total Number of Ballots Cast________________________ 17, 298Total Number of Valid Ballots_______________________ 16,962TotalNumber of Votes in , favor of Brotherhood ofConsolidated Edison Employees_____________________9, 813Total Number of Votes in favor of Amalgamated UtilityWorkers, C I. 0----------------------------------- 6,188Total Number of Votes in favor of neither union-------961Total Number of Blank Votes________________________13Total Number of Void Ballots_________________________29Total Number of Challenged Votes____________________294Unit II:(April 5, 1910,Election) :Total Number Eligible to Vote________________________12,951Total Number of Ballots Cast________________________ 12,258Total Number of Valid Ballots_______________________ 11, 821TotalNumber of Votes in favor of Brotherhood ofConsolidated Edison Employees_____________________6, 311Total Number of Votes in favor of Amalgamated UtilityWorkers, C. I. 0----------------------------------- 3,541Total Number of Votes in favor of neither union- ______ 1, 969Total Number of Blank Votes________________________5Total Number of Void Ballots________________________5Total Number of Challenged Votes____________________427On May 13, 1940, pursuant to extensions of time granted by theBoard, Amalgamated Utility Workers, affiliated with Utility WorkersOrganizing Committee, C. I. 0., hereinafter called the Amalgamated,filed with the Regional Director, Objections to Conduct of Electionsand to Election Report.On June 8, 1940, the Regional Director, act-ing pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as -amended, issued andduly served upon the parties a Report on Objections.On June 14,1940, the Brotherhood of Consolidated Edison Employees, hereinaftercalled the Brotherhood, and on June 15, 1940, the employer Companies,filed with the Board their, respective responses to said Objections.The Board has considered the Objections of the Amalgamated, theresponses of the Brotherhood and the employer Companies thereto,and the Regional Director's report thereon.We find that the Objec-tions raise no substantial and material issues with respect to theconduct of the ballots or the'Election Report.The Objections arehereby overruled.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 296DECISIONSOF NATIONALLABOR RELATIONS BOARD9 of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBY CERTIFIED that, Brotherhood of Consolidated EdisonEmployees has been designated and selected by a majority of theemployees of Consolidated Edison Company of New York, Inc.,Brooklyn Edison Company, Inc., New York and Queens ElectricLight and Power Company, Westchester Lighting Company, TheYonkers Electric Light and Power Company, New York Steam-Cor-poration, and Consolidated Telegraph and Electrical -Subway Com-pany, who fall within the pay-roll classifications and titles whichappear in Schedule I annexed hereto and made a part hereof, butexcluding all employees of the Companies who fall within the pay-roll classifications and titles which appear in Schedule I-X annexedhereto and made a part hereof, as their representative for the pur-poses of collective bargaining, and that pursuant to Section 9 (a) ofthe Act, Brotherhood of Consolidated Edison Employees is the exclu-sive representative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages,hours of employment, andother conditions of employment; andIT IS HEREBY FURTHER CERTIFIED that Brotherhood of ConsolidatedEdison Employees has been designated and selected by a majority ofthe employees of Consolidated Edison Company of New York, Inc.,Brooklyn Edison Company, Inc., New York and Queens ElectricLight and Power Company, Westchester Lighting Company, TheYonkers Electric Light and Power Company, New York Steam Cor-poration, and Consolidated Telegraph and Electrical Subway Com-pany, who fall within the pay-roll classifications and titles whichappear in Schedule II annexed hereto and made a part hereof, butexcluding all employees of the Companies who fall within the pay-roll classifications and titles which appear in Schedule II-X annexedhereto and made a part hereof, as their representative for the purposesof collective bargaining, and that pursuant to Section 9 (a) of theAct, Brotherhood of Consolidated Edison Employees is the exclusiverepresentative of all such employees for the purposes of collective bar-gaining in repect to rates of pay, wages, hours of employment, andother conditions of employment.SCHEDULE ICLASSIFICATIONS AND TITLES OF EMPLOYEES INCLUDED IN UNIT IA. C. Operator, A. C. Operator 2Gr, A. C. Substation Operator, Ad-juster, Air Compressor Operator lGr, Appliance Mtce. Man 1Gr, Ap-pliance Mtce.Man 2Gr, Appliance Repairer 1Gr, Appliance Repairer CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.2972Gr, Appliance Stockman 1Gr, Appliance Stockman 2Gr, ArmatureWinder 1Gr, Armature Winder 2Gr, Armature Winder 3Gr, AshHandler, Ash Handler 1Gr, Ash- Handler 2Gr, Ash Handler 3Gr,Assembler, Asst. A. C. Operator 1Gr, Asst. A. C. Operator 2Gr, Asst.A. C. Operator 3Gr, Asst. Distribution Operator, Asst. Foreman 2Gr,Asst.Foreman Repairman General, Asst. Furnace Operator, Asst.Handling Foreman, Asst. Heat Balance Operator, Asst. IronworkerForeman, Asst. Machinist Foreman, Asst. Millwright Foreman, Asst.Operator,Asst.Painter,Asst.Pressure Operator, Asst. PlatformForeman, Asst. Stoker Operator, Asst. Stockman, Attendant, Automatics Repairman lGr, Automatics. Repairman 3Gr, Automatics Re-pairman Helper, Automatics Repairman High Grade, Auto Electri-cian,Auto Inspector, Auto Mechanic, Auto Mechanic lGr, Auto Me-chanic 2Gr, Auto Mechanic 3Gr, Auto Operator lGr, Auto Operator2Gr, Auto Operator 3Gr, Auto Painter, Auto Washer, Badger, Bat-tery Operator lGr, Battery Operator 2Gr, Battery Operator 3Gr,Battery Operator High Grade, Batteryman, Bill Deliverer, Bill In-vestigator, Blacksmith, Blacksmith lGr, Blacksmith 2Gr, Blacksmith3Gr, Blacksmith High Grade, Blacksmith's Helper, Blacksmith'sHelper lGr, Blaster, Boiler Attendant, Boiler Cleaner, Boiler Cleaner2Gr, Boiler-Fireman, Boiler Fireman lGr, Boiler Fireman 2Gr, BoilerMechanic, Boiler Operator 1Gr, Boiler Operator 2Gr, Boiler Repair-man lGr, Boiler Repairman 2Gr, Boiler Repairman 3Gr, BuildingAttendant, Building Mechanic, By-Product Operator High Grade,By-Product Operator 1Gr, By-Product Operator 2Gr, By-ProductOperator 3Gr, By-Product Operator's Helper, Cable Inspector 1Gr,Cable Inspector 2Gr, Cable Rigger 1Gr, Cableman, Carbon Cleaner,Carpenter, Carpenter High Grade, Carpenter 1Gr, Carpenter 2Gr,Carpenter'sHelper, Carpenter's Helper lGr, Chauffeur, Chauffeur1Gr, Chauffeur 2Gr, Chauffeur "A," Chauffeur "A-U," Chauffeur"B," Chauffeur "B" (Operating, Dept), Chaffeur "C," Chauffeur "E,"Drillman, Checker (only 4 in Customers Service and Gas MaintenanceConstruction), Checker & Adjuster, Cleaner, Clock Maker, Closer In,Coal Handler, Coal Handler 1Gr, Coal Handler 2Gr, Coal Handler3Gr, Coal Hoister, Coal Inspector, Coal Tower Operator lGr, CoalTower Operator 2Gr, Coal Up. Man, Collector, except Law Dept.,Condenser Cleaner, Conveyorman 2Gr, Conveyorman 3Gr, CraneOperator, Crane Operator High Grade, Crane Operator lGr, Crane-man 1Gr, Craneman 2Gr, D C Operator, Delinquent Accounts Col-lector, Deliveryman 1Gr, Deliveryman 2Gr, Diaphragm Installer, Dia-phragm Remover, Diaphragm Tester, Diaphragm Tyer, DiaphragmWorker, Disconnect Man, Distribution Station Asst. Operator, Dis-tribution Station Operator, Distributor, District Draftsman, DistrictOperator, Doorman, Drillman lGr, Drillman 2Gr, Drill Runner, Drip 298'DECISIONS OF NATIONAL LABOR RELATIONS BOARDman 1Gr, Dripman 2Gr, Dynamoman, Electric Welder lGr, Electric-Welder 2Gr, Electrical Mechanic lGr, Electrical Mechanic 2Gr, Elec-tricalMechanic 3Gr, Electrical Mechanic's Helper, Electrician 1Gr,.Electrician 2Gr, Electrician 3Gr, Electrician-High Grade, Electri-cian'sHelper lGr, Elevator Mechanic 1Gr, Elevator Mechanic 2Gr,Elevator Mechanic 3Gr, Elevator Operator, Emergency Car Work-man, Emergency Dispatcher lGr, Emergency Dispatcher 2Gr, Emer-gency Foreman, End Cell Switchman, Engine Man, Engineer-in gasproduction only, except Astoria and Hunts Point Boiler House, Ex-hausterman 1Gr, Exhausterman-High Grade, Exhausterman Pro-ducer Gas, Experienced Troubleman, Feed Pump Man, Field OperatorlGr, Field Operator 2Gr, Field Operator 3Gr, Fire Cleaner, Fireman,Fireman 2Gr, Fitter, Fitter 1Gr, Fitter 2Gr, Fitter 3Gr, Fitter-up,Fitter'sHelper, Fitter's Helper 1Gr, Floorman, Furnace Operator,Galleryman, Garage Attendant, Garage Helper, Garage Mechanic,Garage Mechanic 2Gr, Gardener, Gas Maker-Auto, Gas Maker 1Gr,Gas Maker 3Gr, Gas Man, Gas Welder 1Gr, Gas Welder 2Gr, Gasser,Gate Attendant, General Mechanic, General Mechanic IGr, GeneralMechanic 2Gr, General Mechanic 3Gr, General Tester, General Tester1Gr, General-Tester 2Gr, General Tester 3Gr, Governor & ValvemanlGr, Governor & Valveman 2Gr, Grade C Foreman, Grade D Fore-man, Grate & Blowerman, Head Automatic Repairmen, Head Automo-bile Operator, Head Blacksmith, Head By-Products Operator, HeadCarpenter, Head Electrician, Head Engineer, Head Gas Maker, Head'Hoister,Head Iron Worker, Head Machinist, Head Mason, HeadMillwright,Head Patcher, Head Pipe Fitter, Head Purifier Man,Head Repairman General, Head Repairman, Head Rigger, HeadScrubber Man, Head Tinsmith, Head Welder, Heat Balance Operator,Heater,Helper,Helper 2Gr, Hoister-High Grade, Holster 2Gr,Holder Inspector, Holder Oiler, Holderman, Index Repairer, Indus-trialFitter, Inspecting Engineer-lGr, Inspecting Engineer-2Gr,Inspector-Customer Service only, Inspector lGr-In only (1) out-side Plant Construction (2) Controller's Dept., Inspector 2Gr-Inonly (1) outside Plant Construction (2)' Controller's Dept., Inspector3Gr-In only (1) outside Plant Construction (2) Controller's Dept.,Installer IGr, Installer 2Gr, Instrument Man lGr, Instrument Man,worker 1Gr, Ironworker 2Gr, Ironworker 3Gr, Ironworker-HighGrade, Ironworker's Helper lGr, Janitor, Janitress, Junior Fitter,Junior Fitter 2 Gr, Junior Operator-D C Substation, Junior Service-man; Junior Test Engineer, Junior Tester, Laboratory MechanicGrade 1, Laboratory Mechanic Grade 2, Laborer, Laborer 1st Gr, La-borer 2nd Gr, Laborer 3rd Gr, Large Meter Repairer, Leading Rigger,Lead Burner, Leading Painter, Leading Carpenter, Leading Electric CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.299Welder, Light Maintenance Man, Lineman 1st Or, Lineman 2nd Gr,Lineman 3rd Or, Lineman Troubleman, Lineman's Helper, Lineman'sHelper 1st Gr, Lineman's Helper 2nd Or, Lineman's Helper 3rd Or,Locksmith 1st Or, Locksmith 21id Or, Locomotive Tender, Locomo-tive Operator High Grade, Locomotive Operator 2nd Gr, Lorry Oper-ator,Machine Operator Helper, Machinist High Grade, Machinist,Machinist IGr, Machinist 2Gr, Machinist 3Gr, Machinist Helper,MachinistHelper IGr, Machinist Helper 2Gr, Magazine Keeper,Magazine Keeper & Toolman, Maintenance Man, Maintenance Man1Gr, Maintenance Man 3Gr, Maintenance Man 4Gr, Maintenance ManHelper lGr, Maintenance Man Helper 2Gr, Maintenance Man SignalEquipment,Manhold Atmosphere Inspector, Mason, Mason 1Gr, Ma--son 2Gr, Mason's Helper, Mason's Helper 1Gr, Mechanic, MechaniclGr, Mechanic 2Gr, Mechanic 3Gr, Mechanic's Helper, Mechanical In-spector,Meter Cleaner, Meterman, Meter Reader, Meter Reading In-spector,Meter Tester 1Gr, Meter Tester 2Gr, Meter Tester 3Gr, MillAttendant lGr, Mill House, Attendant, Mill House Attendant lGr,Mill Tender, Millwright High Grade, Millwright 1Gr, Millwright2Gr, Millwright 3Gr, Miscellaneous Ash Operator, Miscellaneous CoalOperator,Motor Mechanic, Night Elevator Operator, Oil Handler,Oiler,Oiler1Gr,Oiler2Gr,Opener,OperatingMechanic1Gr,OperatingMechanic2Gr,OperatingMechanic3Gr,Operating Laborer,Operator,OperatorAutomobile 2Gr, Oper-atorAutomobile 3Gr, Operator D C Substation, Operator Sub-station, Oxygen-AcetyleneWelder 1 Or, Packing Remover, Painter,Painter lGr, Painter 2Gr, Painter 3Gr, Painter's Helper, Patcher,Patrolman Subway, Pattern Maker 1Gr, Pipe Coverer IGr, PipeCoverer 3Gr, Pipefitter-lGr, Pipefitter 2Gr, Pipefitter 3Gr, Pipefit-ter'sHelper, Pipefitter's Helper lGr, Pipefitter's Helper 2Gr, Pipe-fitter'sHelper 3Gr, Pipeman IGr, Pipeman 2Gr, Pipeman 3Gr, PoleInspector, Portable Crane Man IGr, Porter, Powder Carrier, PressureInspector, Pressure Operator, Producer Ashman, Producer Charger,Producer Oiler, Producer Operator, Pump Attendant, Pump RoomEngineer, Pumping Station Operator, Pumping Station Assistant,Pumping Station Assistant 1Gr, Pumping Station Assistant 2Gr,Pumpman, Purifier Man, Radio Inspector, Relief A C Operator, Re-lief Condenser Cleaner, Relief Engineer, Relief Operator, Relief Tur-bine Room Engineer, Relief Water Tender lGr, Repairman, Repair-man 2Gr, Repairman General 1Gr, Repairman General 2Gr,Repairman General 3Gr, Repairman General High Grade, RepairmanGeneral Helper 1Gr, Reversalman, Rigger, Rigger 1Gr, Rigger 2Gr,Rigger 3Gr, Rodman lGr, Rodman 2Gr, Roof Inspector, Roofer 2Gr,Scow Captain, Screen Cleaner, Screw Leveler, Scrubber Man, SeparatorMan, Serviceman IGr A, Serviceman 1Gr B, Serviceman lGr, Service- 300,DECISIONSOF NATIONALLABOR RELATIONS BOARDman 2Gr, Serviceman 3Gr, Serviceman 4Gr, Sheet Ironworker lGr,SheetMetal'Worker lGr, Sheet Metal Worker 2Gr, Sheet MetalWorker 3Gr, Shift Governor & Valveman, Sidewalk Repairman lGr,Sidewalk Repairman 2Gr, Sign Painter 1Gr, Sign Painter 2Gr,Skilled Millwright, Skilled Laborer 1Gr, Skilled Laborer 2Gr, SkilledLaborer 3Gr, Skilled Operating Laborer, SkilledWorkman lGr,SkilledWorkman 2Gr, Skilled Workman 3Gr, Smoke Observer,Splicer 1Gr, Splicer 2Gr, Splicer 3Gr, Splicer 4Gr, Splicer Trouble-manHelper,SplicerTroubleman,Splicer'sHelper,Splicer'sHelper lGr, Splicer's Helper 2Gr, Station Helper, Station Mechanic1Gr,' Station Mechanic 2Gr, Station Mechanic 3Gr, Stock Handler,StockHandler lGr, Stock Supervisor, Stockman, Stockman lGr,'Stockman 2Gr, Stoker Operator, Subway Inspector lGr, SubwayInspector 2Gr, Subway Mechanic, Switchboard Operator, System Op-erator, Tar Process Man, Tester, Tester 1Gr, Tester 2Gr, Tester 3Gr,Tester Helper, Tinner, Tinsmith lGr, Toolkeeper, Topper, Toolman,Transfer Car Operator, Tree Trimmer 4Gr, Trench Machine Operator,'Trench Machine Operator 1Gr, Trench Machine Operator 2Gr, Trim-mer, Trimmer lGr, Trimmer 2Gr, Trimmer 3Gr, Trimmer Inspector,Truck Chauffeur (Storeroom), Truck Chauffeur, Truck Chauffeur 2Gr,'Truck Helper lGr, Truck Helper 2Gr, Tunnelman, Turbine Operator,UtilityMan, Valveman, Waiter, Warehouse District Inspector lGr,Warehouse District Inspector 3Gr, Washer, Water Tender lGr, WaterTender 2Gr, Water Tender 3Gr, Weight Master, Welder lGr, Welder2Gr, Welder High Grade, Welder Asst. Foreman, Wholesale Accounts'Collector,Window Cleaner, Wiper, Wood Turner 1Gr, Working Fore-man, Workman 1Gr, Workman 2Gr, Workman 3Gr, Works Dripman,Yard Attendant, Yard Man.SCHEDULE I-XCLASSIFICATIONS AND TITLES OF EMPLOYEES EXCLUDED FROM IUUNIT' IAccounting Assistant, Accounting Assistant 1Gr, Accounting As-sistant 2Gr, Accounting Machine Operator, Addressograph MachineOperator, Adjuster 1Gr, Adjuster-in-Charge, Air Compressor Oper.Asst. Foreman, Air Compressor Oper. Foreman, Agent, Air Condi-tioning Engineer, Analyst lGr, Analyst 2Gr, Analyst 3Gr, Artist,Ash Handler Foreman, Asst. Appl. Repair Shop Foreman, Asst. AutoOperator Foreman, Asst. Boiler Room Engineer, Asst. BuildingSuperintendent, Asst. Building Supervisor, Asst. By-Products Fore-man, Asst. By-Products Shift Foreman, Asst. Cashier, Asst. Chemist,Asst. Chief, Asst. Chief Clerk, Asst. Clerk-in-Charge, Asst. ChiefDraftsman, Asst. Chief Operator (Tele), Asst. Chief Timekeeper, CONSOLIDATED EDISO\ COMPANY OF NEW YORK, INC.301Asst.CoalHandler Foreman, Asst. Coml. Cashier, Asst. DistrictComl. Rel. Mgr., Asst. District Office Cashier, Asst. District SalesManager, Asst. District Superintendent, Asst. Division Engineer,Asst. Electrical Foreman, Asst. Electrician Foreman, Asst. ElevatorSupervisor, Asst. Engineer, Asst. Engineer of Sub-Sta. Design, Asst.Foreman, Asst. Foreman lGr, Asst. Foreman Collector, Asst. Fore-man-Governor & Valveman, Asst. Foreman Display Distribution,Asst. Garage Foreman, Asst. General Foreman, Asst. General LaborForeman, Asst. General Storekeeper, Asst. General Office Cashier,Asst. Head Heater, Asst. in Display Studio, Asst. Laboratory Super-visor,Asst. Labor Foreman, Asst. Librarian, Asst. Lecturer, Asst.Maintenance Foreman, Asst. Manager, Asst. Manager Information,Asst. Millhouse Foreman, Asst. Night Supervisor, Asst. Night Super-visor-Division, Asst. Paymaster, Asst. to Personnel Manager, Asst.Personnel Representatives, Asst. Photostat Oper. in Charge, Asst.Pipefitter Foreman, Asst. Placer, Asst. Plant Shift Foreman, Asst.Pressure Oper. Foreman, Asst. Producer Shift Foremen, Asst. RateAnalyst lGr, Asst. Rate Analyst 2Gr, Asst. Rate Analyst 3Gr, Asst.Safety Director, Asst. Secretary, Asst. Secy-Mutual Aid, Asst. Secre-tary to Vice-President, Asst. Service Foreman, Asst. Station MechanicForeman, Asst. Storekeeper, Asst. Stenographer in Charge, Asst.Superintendent,Asst. Supervisor, Asst. Superintendent of Opera-tions, Asst. Supervisor Floor, Asst. Supervisor Meter Reading, Asst.Supervisor Mailing Division, Asst. Supervisor Division, Asst. Super-visor of Production, Asst. Supervisor Unit, Asst. Tabulator Operator,Asst. Telephone Supervisor, Asst. to Attorney, Asst. to Chef, Asst.to Corresponding Secretary, Asst. to District Comm'l Rel Mgr, Asst.to Secretary, Asst. Transfer Clerk, Asst. Transmission Foreman,Asst. Typist-in-charge, Attorney, Auto Dispatcher, Auto OperatorForeman, Battery Foreman, Battery Shift Foreman, Blue PrintOperator lGr, Blue Print Operator 2Gr, Blue Print Operator 3Gr,Blue Print Operator-in-Charge, Blue Printer, Boiler Operating Fore-man, Boiler Room Engineer, Bookkeeper 1Gr, Bookkeeper 2Gr, Book-keeper 3Gr, Bookkeeper A, Bookkeeper B, Bookkeeper's Clerk,Building Supervisor, Bus Boy, Business Representative lGr, Busi-nessRepresentative 2Gr,BusinessRepresentative 3Gr,Buyer,Buyer'sAsst.,By-Product Foreman, By-Product Shift foreman,Cadet Engineer, Carpenter Foreman, Cashier, Cashier's Assistant,Chef, Chemist, Chemist lGr, Chemist 2Gr, Chemist 3Gr, Chemist4Gr. Chemist-in-Charge, Chief, Chief Addressograph Operator, ChiefClerk, Chief Dispatcher, Chief Operating Engineer, Chief Photog-rapher, Chief Stock Handler, Chief Stockman, Chief TabulatingOperator, Chief Timekeeper, City Agent, Clerk, Clerk lGr, Clerk2Gr, Clerk 3Gr, Clerk-in-Charge, Coal Handler Foreman, Collection 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDClerk, Collector (only Law Dept), Commercial Engineer, Commer-cial Inspector 1Gr, Commercial Inspector 2Gr, Company Representa-tive, Corridor Man, Counter Girl, Counter Man, Credit Man, CreditRepresentative, Customer's Representative, Customer's Representa-tive-in-Charge, Dealer Contact Representative, Decorator, DelinquentAccounts Clerk, Demonstrator, Demonstrator 1Gr, Demonstrator 2Gr,DentalHygieiiist,Departmental Assistant, Design Engineer, Dis-bursement Teller, Dispatcher, Display Assistant, Display Artist,Display Setter, Distribution Draftsman, Distribution Draftsman lGr,Distribution Draftsman 2Gr, Distribution Draftsman 3Gr, Distribu-tionForeman, Distribution Station Foreman, District Com'l RelManager, District Office Cashier, District Foreman, District Sales-man, District Supervisor, District Superintendent, Division Engineer,Domestic Science Director, Draftsman lGr, Draftsman 2Gr, Drafts-man 3Gr, Drip Foreman, Driver Inspector, Electrical Mechanic Fore-man, ElectricalWatch Foreman; Elevator Starter, EngineeringAssistant,Engineering Assistant lGr, Engineering Assistant 2Gr,Engineer's Assistant, Engineering Inspector, Estimator, EstimatorlGr, Estimator 2Gr, Exhibit Guide, Exhibit Receptionist, FieldClerk, Field Record Clerk, Field Record Clerk lGr, Field RecordClerk 2Gr, Field Record Clerk 3Gr, Field Representative, FieldSupervisor, File Clerk, Final Bill Collector Clerk, Fire Cleaner Fore-man, First Asst. Engineer, Floor Salesman, Floor Saleswomen, Fore-man, Foreman lGr, Foreman 2Gr, Foreman Appliance Repair Shop,Foreman Ash Handler, Foreman Attendant, Foreman Boiler Cleaner,Foreman Coal Handler, Foreman Condenser Cleaner, Foreman ofDisplayDistribution,Foreman 'of Display Production, ForemanEngineer, Foreman-Governor & Valveman, Foremen Janitor, Fore-man Machinist, Foreman Collector, Foreman Master Mechanic, Fore-man Meter Reader, Foreman Painter, Foreman Repairman General,Foreman-Substation Construction, Forewoman Cleaner, Gang Fore-man, Garage Foreman, Gas Heat Assistant, Gen'l Carpenter & Mill-wright Foreman, General Clerk, General Foreman, General LaborForeman, General Pipefitter Foreman, General Supervisor TelephoneService, Generator House Shift Foreman, Grade A Foreman, Grade BForeman, Guard, Guard-in-Charge, Guide, Hallman, Handling Fore-man, Head Chef, Head Cleaner, Head Heater, Head Key PunchOperator,Head Typist, Head Verifier Operator, Home ServiceDirector,Hostess,House Heating Representative, House HeatingSalesman, House Heating Survey Man, Information Clerk, InsideMan, Inspector-High Grade, Inspector in Charge, Instructor,Inventory Assistant 1st Gr, Inventory Assist 2nd Gr, InventoryAssistant 3rd Gr, Investigating Inspector, Investigating VoucherClerk, -Investigator, Investigator 1st Gr, Investigator 2nd Gr, Inves-I CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.303tigator 3rd Gr, Ironworker-Foreman, Job & Wage Analyst, JuniorAccountant, Junior Clerk, Junior Engineer, Junior Engineer 1st Or,Junior Engineer 2nd Or, Key Punch Operator, Kitchen Man, LaborForeman, Laboratory Assistant 1st Gr, Laboratory Assistant 2nd Gr,Laboratory Assistant 3rd Gr, Law Clerk, Leading District Drafts-man, Lecturer, Letterer, Lighting Representative, Lighting Special-ist,Lineman Foreman, Machine Bill Clerk, Machine Billing Clerk,Machine Billing Clerk 3rd Gr, -Machine Lister, Machine OperatorinCharge,Machine Operator 1st Or, Machine Operator 2nd Gr,Machine Shop Foreman, Maid, Maintenance Foreman, Mason Fore-man, Masseuse, Matron, Mechanic Foreman, Messenger, MessengerDispatcher,Messenger-in-Charge,Millhouse Foreman,MillwrightForeman, Night Hallman, Night Supervisor, Night Telephone Opera-tor,Night Telephone Operator (35 Hl), Nurse, Office Assistant, OfficeAssistant 1 Gr, Office Assistant 2 Or, Office Boy, Office Representative,Operating Foreman, Outside Attendant, Painter Assistant Foreman,Painter Foreman, Passenger Car Chauffeur, Paying Teller, Pay-master's Assistant, Paymaster's Assistant 1 Or, Paymaster's Assist-ant 2 Or, Paymaster's Assistant 3rd Gr, Payroll Clerk 3rd Or,Personal Service Clerk, Pharmacist, Pharmacist's Helper, Photog-rapher, Photographer 1 Or, Photographer 2 Or, Photostat Operator,Photostat Operator 1 Or, Photostat Operator 2 Or, Photostat Oper-ator-in-Charge,PipefitterForeman, Plant Foreman, Plant ShiftForeman, Platform Foreman Night; Platform Foreman Day, Porter-Watchman, Pressure Operator Foreman, Producer Shift Foreman,Production Foreman, Production Shift Foreman, Proof Clerk, Puri-fication Shift Foreman, Recapitulation Clerk, Receiving Clerk 1 Or,Reception Clerk, Receptionist, Receipts Clerk, Relief Boiler RoomEngineer, Relief Foreman, Relief Operating Foreman, Representa-tive,Representative Architect's & Bldg. Div., Representative HomeService,Resuscitation Instructor,, Restaurant Supervisor, ResearchAssistant, Research Associate, Review Clerk, Rigger Foreman, Rod-ding Foreman, Roundsman, Sales Cadet, Sales Engineer, Sales Rep-resentative, Sales Technical Representative 1 Or, Sales TechnicalRepresentative 2 Or, Sales Technical Representative 3 Or, SafetyInspector, Safety Lecturer, Secretary, Secretary to Executive Assist-ant, Secretary to Assistant Secretary, Secretary to President, Secre-tary to Secretary, Secretary to Treasurer. Secretary to Vice-President,Senior Clerk, Senior ElectricalWatch Foreman, Senior Nurse, Sen-iorPayroll Clerk, Service Clerk, Service Engineer, Service Fore-man, Shift Engineer 1 Or, Shift Engineer 2 Or, Shift HandlingForeman, Show Room Supervisor, Special Attendant, Special Busi-nessRepresentative 1 Or, Special Business Representative 2 ' Gr,Special Business Representative 3 Or, Special Inspector, Special 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDInvestigator,Special Representative,Squad Leader, Staff Assistant,Starter,StationMechanic Foreman, Stenographer, Steu grapher1Or,Stenographer 2 Gr, Stenographer 3 Gr, StenographerGradeB,StenographerClerk,Stenographer-in-Charge,StockLedgerClerk,Storekeeper,Storekeeper 1Or,Storekeeper2Gr, Storeroom Clerk 1 Gr, Studio Assistant, Subway Draftsman1Gr, Subway Draftsman 2 Gr, Subway Foreman, Superintendent,,Superintendent'sAssistant,Supervisor,Supervisor-Division,Super-visor-Meter Reading, Supervisor Key Punch & Verify, Supervisor ofDisplays, Supervisor Unit. Supervisor Telephone, Surveyor, Tabu-lator Operator, Telephone Operator-in-Charge, Telephone Operator-40 Hrs., Telephone Operator-35 Hrs., Telephone Operator-38 Hrs.,Telephone Service Clerk, Telephone Service Clerk Supervisor, Tele-phone Service Observer,Telephone Supervisor-40Hrs., TelephoneSupervisor-35 HIS., Teller, Teller Clerk, Teletype Operator, Time-keeper, Tracer(Dist-Main Record)1Gr, Transmission Foreman,Truck Dispatcher, Turbine Room Engineer, Typist, Typist 1st Gr,Typist 2nd Gr, Typist-in-Charge, Visitor,Watch Engineer, WatchForeman,Watchman,WelderForeman,WholesaleBookkeeper,Wholesale Business Representative,Wholesale Bus. Representativein Chg., Wholesale Business Representative 1 Gr, Wholesale BusinessRepresentative 2 Or, Wholesale Business Representative 3 Gr, YardForeman.SCHEDULE IICLASSIFICATION AND TITLES OF EMPLOYEES INCLUDED IN UNIT IIAccountingAssistant,AccountingAssistant 1 Or, AccountingAssistant 2 Gr, Accounting Machine Operator,Addressograph Ma-chine Operator,Adjuster 1 G'r, Air Conditioning Engineer,Analyst1 Gr, Analyst 2 Gr, Analyst 3 Or, Artist, Asst. Cashier, Asst. Chem-ist,Asst. Coml. Cashier, Asst. District Office Cashier,Asst. Engineer,Asst.Engineer of Sub-Sta. Design, Asst. General Office Cashier,Asst. in Display Studio, Asst. Librarian, Asst. Lecturer, Asst. Pay-master, Asst. Placer, Asst. Rate Analyst 1 Gr, Asst. Rate Analyst2Gr, Asst. Rate Analyst 3 Gr, Asst.Secretary,Asst.TabulatorOperator,Asst. to Chef,Asst. Transfer Clerk, Auto Dispatcher, BluePrint Operator 1 Or, Blue Print Operator 2 Gr, Blue Print Oper-ator 3 Or, Blue Printer, Bookkeeper 1 Or, Bookkeeper 2 Gr, Book-keeper 3 Or,Bookkeeper A, Bookkeeper B, Bookkeeper'sClerk,Bus Boy, Business Representative 1 Or, Business Representative2Or,BusinessRepresentative 3Gr,Buyer,Buyer'sAssist-ant,Cadet Engineer, Cashier, Cashier Assistant, Chief, Checker(other than customer service & Gas Maintenance Construction),, CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.305Chemist, Chemist 1 Gr, Chemist 2 Gr, Chemist 3 Gr, Chemist 4 Gr,Clerk, Commercial Engineer, Commercial Inspector 1 Gr, Commer-cial Inspector 2 Gr, Company Representative, Corridor Man, CounterGirl, Counter Man, Credit Man, Credit Representative, Customer'sRepresentative,Dealer Contact Representative, Decorator, Delin-quent Accounts,Clerk, Demonstrator, Demonstrator 1 Gr, Demon-strator 2 Gr, Dental Hygienist, Design Engineer, DisbursementTeller,Dispatcher, Display Assistant, Display Artist, Display Set-ter,Distribution Draftsman, Distribution Draftsman lGr, Distribu-tion Draftsman 2 Gr, Distribution Draftsman 3 Gr, District OfficeCashier, District Salesman, Draftsman 1 Gr, Draftsman 2 Gr, Drafts-man 3 Gr, Engineering Assistant, Engineering Asst. 1 Gr, Engineer-ing Asst. 2 Gr, Engineering Inspector, Engineer's Assistant, Esti-mator, Estimator 1 Gr, Estimator 2 Gr, Exhibit Guide, ExhibitReceptionist, Field Clerk, Field Record Clerk, Field Record Clerk1Gr, Field Record Clerk 2 Gr, Field Record Clerk 3 Gr, FieldRepresentative, File Clerk, Final Bill Collector Clerk, Floor Sales-man, Floor Saleswoman, Gas Heat Assistant, General Clerk, Guide,Hallman, Head Chef, Hostess, House Heating Representative, HouseHeating Salesman, House Heating Survey Man, Information Clerk,Inside Man, Inspector-High Grade, Inspector-1st Gr (other thanOutside Plant Construction and Controllers), Inspector-2nd Gr(other than Outside Plant Construction and Controllers), Inspector-3rd Gr (other than Outside Plant Construction and Controllers),Inventory Assistant 1 Gr, Inventory Assistant 2 Gr, Inventory Assist-ant 3 Gr, Investigating Voucher Clerk, Junior Accountant, JuniorClerk, Junior Engineer, Junior Engineer 1 Gr, Junior Engineer2Gr, Junior Laboratory Assistant 3 Gr, Key Punch Operator,Kitchen Man, Laboratory Asst. 1 Gr, Laboratory Asst. 2 Gr, Labora-tory Asst. 3 Gr, Law Clerk, Lecturer, Letterer, Lighting Representa-tive, Lighting Specialist, Machine Bill Clerk, Machine Billing Cler1_,Machine Billing Clerk 3 Gr, Machine Lister, Machine Operator 1 Gr,Machine Operator 2 Gr, Maid, Masseuse, Matron, Messenger, Messen-ger Dispatcher, Night Hallman, Night Elevator Operator, NightTelephone Operator, Night Telephone Operator (35 hrs), Nurse,Office Assistant, Office Assistant 1 Gr, Office Assistant 2 Gr, OfficeBoy, Office Representative, Outside Attendant, Paying Teller, Pay-master's Assistant, Paymaster's Asst. 1 Gr, Paymaster's Asst. 2 Gr,Paymaster's Asst. 3 Gr, Payroll Clerk 3 Gr, Personal Service Clerk,Pharmacist, Pharmacist's Helper,' Photographer, Photographer 1 Gr,Photographer 2 Gr, Photostat Operator, Photostat Operator 1 Gr,Photostat Operator 2 Gr, Proof Clerk, Recapitulation Clerk, Re-ceiving Clerk 1 Gr, Reception Clerk, Receptionist, Receipts Clerk, 306DECISIONSOF NATIONALLABOR RELATIONS BOARDRepresentative, Representative Architects & Bldg. Div., Representa-tiveHome Service, Resuscitation Instructor, Research Assistant, Re-search Associate, Review Clerk, Safety Lecturer, Sales Cadet, SalesEngineer, Sales Representative, Sales Technical Representative 1 Or,Sales Technical Representative 2 Gr, Sales Technical Representative3 Gr, Secretary, Senior Clerk, Senior Nurse, Senior Payroll Clerk,Service Clerk, Service Engineer, Special Attendant, Special BusinessRepresentative 1 Or, Special Business Representative 2 Gr, SpecialBusiness Representative 3 Or, Special Representative, Station Tele-phone Operator, Stenogr<tipher, Stenographer 1 Gr, Stenographer2 Or, Stenographer 3 Gr, Stenographer Grade B, Stenographer Clerk,Stock Ledger Clerk, Storeroom Clerk 1 Gr, Studio Assistant, Sub-way Draftsman 1 Gr, Subway Draftsman 2 Gr, Surveyor, TabulatorOperator, Telephone Operator 40 hrs., Telephone Operator 35 hrs.,Telephone Operator 38 hrs., Telephone Service Clerk, Teller, TellerClerk, Teletype Operator, Timekeeper, Tracer (Dist Main Record)IOr, Truck Dispatcher, Typist, Typist 1 Gr, Typist 2 Or, Visitor,Wholesale Bookkeeper, Wholesale Business Representative,Whole-saleBusiness Rep 1 Or, Wholesale Business Rep 2 Or, WholesaleBusiness Rep 3 Or.SCHEDULE II-XCLASSIFICATIONS AND TITLES OF EMPLOYEES EXCLUDED FROM UNIT IIAdjuster-in-Charge,Air Compressor Oper. Asst. Foreman, AirCompressor Oper. Foreman, Agent, Ash Handler Foreman, Asst.Appl. Repair Shop Foreman, Assistant Ash Handler Foreman, Asst.Auto Operator Foreman, Asst. Bldg. Superintendent, Asst. BoilerRoom Engineer, Asst. Building Supervisor, Asst. By-Products Fore-man, Asst. By-Prod. Shift Foreman, Asst. Chief, Asst. Chief Clerk,Asst. Chief Draftsman, Asst. Chief Operator (tele), Asst. Chief Time-keeper,Asst.Clerk-in-Charge, Asst. Coal Handler Foreman, Asst_District Coml. Rel. Mgr., Asst. District Sales Manager. Asst. DistrictSuperintendent, Asst. Division Engineer, Asst. Electrical Foreman,Asst. Electrician Foreman, Asst. Elevator Supervisor, Asst. Foreman,Asst. Foreman 1 Or, Asst. Foreman Collector, Asst. Foreman DisplayDist., Asst. Foreman-Governor & Valveman, Asst. Garage Foreman,Asst. General Foreman, Asst. General Labor Foreman, Asst. GeneralStorekeeper, Asst. Head Heater, Asst. Laboratory Supervisor, Asst.Labor Foreman, Asst. Maintenance Foreman, Asst. Manager, Asst.Manager Information, Asst. Millhouse Foreman, Asst. Night Super-visor, Asst. Night Supervisor-Division, Asst. to Personnel- Manager.Asst.Personnel Representatives, Asst. Photostat Oper. in Charge. CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.307Asst. Pipefitter Foreman, Asst. Plant Shift Foreman, Asst. PressureOper. Foreman, Asst. Producer Shift Foreman, Asst. Safety Director,Asst. Secretary to Vice President, Asst. Service Foreman, Asst. StationMechanic Foreman, Asst. Stenographer in Charge, Asst. Storekeeper,Asst.Superintendent,Asst.Superintendent of Operations, Asst.Supervisor, Asst. Supervisor Floor, Asst. Supervisor Meter Reading,Asst. Supervisor Mailing Division, Asst. Supervisor Division, Asst.Supervisor of Production, Asst. Supervisor Unit, Asst. to Attorney,Asst. to Chief Clerk, Asst. to Corresponding Secretary, Asst. to Dis-trict Comm'l Rel Mgr, Asst. to Secretary, Asst. to Sec.-Mutual Aid,Asst.Telephone Supervisor, Asst. Transmission Foreman, Asst.Typist-in-Charge, Attorney, Auto Operator Foreman, Battery Fore-man, Battery Shift Foreman, Blue Print Operator-in-Charge, BoilerOperating Foreman, Boiler Room Engineer, Building Supervisor,By-Product Foreman, By-Product Shift Foreman, Carpenter Fore-man, Chemist-in-Charge, Chief, Chief Addressograph Operator, ChiefClerk, Chief Dispatcher, Chief Operating Engineer, Chief Photog-rapher, Chief Stock Handler, Chief Stockman, Chief TabulatingOperator, Chief Timekeeper, Clerk-in-Charge, Coal Handler Fore-man, Collector (in Law Dept. only), Customer's Representative-in-Charge, Departmental Assistant, Distribution Foreman, DistributionStation Foreman, District Com'l Rel Manager, District Foreman, Dis-trict Supervisor, District Superintendent. Division Engineer, Domes-ticScienceDirector,Drip Foreman, Driver Inspector, ElectricalMechanic Foreman, Electrical Watch Foreman, Elevator Starter, En-gineer (other than Gas Production, Astoria and Hunts Point BoilerHouse), Field Supervisor, Fire Cleaner Foreman, First Asst. Engi-neer, Foreman, Foreman 1 Or, Foreman 2 Gr, Foreman Ash Handler,Foreman Appliance Repair Shop, Foreman Attendant, ForemanBoiler Cleaner, Foreman Coal Handler, Foreman Condenser Cleaner,Foreman Collector, Foreman Engineer, Foreman Governor,& Valve-man, Foreman Janitor, Foreman Machinist, Foreman Master Me-chanic, Foreman Meter Reader, Foreman Painter, Foreman Repair-man General, Foreman Substation Construction, Foreman of DisplayDistribution, Foreman of Display Production, Forewoman Cleaner,Gang Foreman, Garage Foreman, Gen'l Carpenter & MillwrightForeman, General Foreman, General Labor Foreman, General Pipe-fitter Foreman, General Supervisor Telephone Ser, Generator HouseShift Foreman, Grade A Foreman, Grade B Foreman, Guard,_ Guard-in-Charge, Handling Foreman, Head Cleaner, Head Key Punch Op-erator,Head Heater, Head Typist, Head Verifier Operator, HomeService Director, Inspector (other than customer service), Inspectorin Charge, Instructor, Interviewer, Investigating Inspector, Investi-gator, Investigator 1 Gr, Investigator 2 Gr. Investigator 3 Gr, Iron- 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDworker Foreman, Job & Wage Analyst, Labor Foreman, Leading Dis-trictDraftsman, Lineman Foreman, Machine Operator in Charge,Machine Shop Foreman, Maintenance Foreman, Mason Foreman,Mechanic Foreman, Messenger-in-Charge, Mill House Foreman, Mill-wright Foreman, Night Supervisor, Operating Foreman, PainterAssistantForeman, Painter Foreinan, Passenger Car Chauffeur,Photostat Operator-in-Charge, Pipefitter Foreman, Plant Foreman,Plant Shift Foreman, Platform Foreman Night, Platform ForemanDay, Porter-Watchman, Pressure Operator Foreman, Producer ShiftForeman, Production Foreman, Production Shift Foreman, Purifi-cation Shift Foreman, Relief Boiler Room Engineer, Relief Fore-man, Relief Operating Foreman, Restaurant Supervisor, Rigger Fore-man, Rodding Foreman, Roundsman, Safety Inspector, Secretary toExecutive Assistant, Secretary to Asst. Sec'y, Secretary to President,Secretary to Secretary, Secretary to Treasurer, Secretary to VicePresident, Senior Electrical Watch Foreman. Service Foreman. ShiftEngineer 1 Gr, Shift Engineer 2 Or, Shift Handling Foreman, ShowRoom Supervisor, Special Inspector, Special Investigator, SquadLeader, Staff Assistant, Starter, Station Mechanic Foreman, Store-keeper, Storekeeper 1 Gr, Storekeeper 2 Or, Stenographer-in-Charge,Subway Foreman, Superintendent, Superintendent's Assistant, Su-pervisor, Supervisor-Division, Supervisor-Meter Reading Super-visor Key Punch & Verify, Supervisor of Displays, Supervisor Unit,SupervisorTelephone,Telephone Operator-in-Charge, TelephoneService Clerk Supervisor, Telephone Service Observer, TelephoneSupervisor 40 hrs., Telephone Supervisor 35 hrs., Transmission Fore-man, Turbine Room Engineer, Typist-in-Charge, Watch Engineer,Watch Foreman, Watchman, Welder Foreman, Wholesale Bus. Rep.in Charge, Yard Foreman.